Exhibit 10.26

 

SECOND AMENDMENT

TO THE PROMISSORY NOTE DATED SEPTEMBER 19, 2018

 

THIS SECOND AMENDMENT TO THE PROMISSORY NOTE DATED SEPTEMBER 19, 2018
(“Amendment”) is made and entered into as of this August 12, 2019 by and between
BIOLARGO, INC., a Delaware corporation (“Issuer”), and Vernal Bay Investments,
LLC (the “Holder”), with respect to the following:

 

WHEREAS, Issuer issued to Holder a 12% Promissory Note dated September 19, 2018
in the original principal amount of $280,000, instrument number 33146 (the
“Original Note”), as consideration for $280,000 cash received from Holder on
such date;

 

WHEREAS, on January 3, 2019, Issuer delivered written notice extending the
maturity date of the Original Note to March 5, 2019, and increasing the
principal due on the note to $308,000, as per the terms of the Original Note;

 

WHEREAS, on March 5, 2019, Holder and Issuer entered into a first amendment of
the Original Note, extending the maturity date to June 6, 2019, providing for
Issuer’s option to extend the maturity date to September 6, 2019, and increasing
interest due on the note from 12 to 18%, effective as of the date of the
amendment;

 

WHEREAS, on June 4, 2019 Issuer delivered written notice extending the maturity
date of the Original Note to September 6, 2019, and increasing the principal due
on the Original Note to $338,800;

 

WHEREAS, as of August 11, 2019, there is $41,200 accrued and unpaid interest due
on the Original Note; and

 

WHEREAS, Issuer and Holder desire to refinance the Original Note on the terms
set forth herein.

 

Now, therefore, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

 

1.     Amendment and Restatement of Original Note: The Parties agree to amend
and restate the Original Note to include the following terms: (i) maturity date
extended to August 12, 2020; (ii) purchase amount to include the sum of
outstanding principal ($338,800) and interest ($41,200); (iii) principal amount
to include 25% original issue discount and to total $475,000; (iv) interest to
accrue at 5% per annum; and (v) note is convertible at Holder’s option into
Issuer’s common stock at $0.17 per share. The amended and restated note does not
allow Issuer to force conversion of the note at any time. Once issued, the terms
of the amended and restated note supersede the original note in its entirety.

 

2.     Additional Warrant. Issuer shall issue to Holder a stock purchase warrant
allowing for the purchase of 2,095,588 shares of common stock (calculated by
dividing the product of the principal amount and .75 by .17), at $0.25 per
share, for a period of five years (expiring August 12, 2024). The warrant allows
for cashless exercise only after 18 months and provided that the shares
underlying the warrant are not registered with the SEC. Once the shares are
registered, cash is required to exercise the warrant.

 

- 1 -

--------------------------------------------------------------------------------

 

 

3.     Miscellaneous.

 

(a)     Effect of Amendment. The parties intend that the amended and restated
note supersede the original note in its entirety. The warrant issued to Holder
as consideration for the March 2019 amendment remains outstanding; this
amendment does not change the status of that warrant.

 

(b)     Entire Agreement. The Amendment, the amended and restated note, and the
Additional Warrant embody the entire understanding between the parties hereto
with respect to its subject matter and can be changed only by an instrument in
writing signed by the parties hereto.

 

(c)     Counterparts. This Amendment may be executed in one or more
counterparts, including the transmission of counterparts by facsimile or
electronic mail, each of which shall be deemed an original but all of which,
taken together, shall constitute one in the same Amendment.

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
the Promissory Note dated September 19, 2018 as of the day and year first-above
written.

 

 

/s/Dennis P. Calvert /s/Robert E. Boyer    
                                                                         
                             Dennis P. Calvert Robert E. Boyer BioLargo, Inc.
Vernal Bay Investments, LLC Chief Executive Officer Member Date signed: August
12, 2019 Date signed: August 12, 2019

 

- 2 -